DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 3/8/2022 is acknowledged.  Since Applicant did not provide any reason to explain why the restriction requirement is improper, the requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-19, 29-33 are withdrawn for being directed to non-elected subject matter. Claims 20, 21, 23-25 and newly added 34-46 are currently under examination.  
Claim Objections
Claim 20 is objected to because of the following informalities: It is suggest to amend “Modified myoblast cells” to “A population of modified myoblast cells.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20, 21, 23-25, 34-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a modified myoblast cells obtained by culturing myoblast isolated from contractured muscle from a patient. Since the myoblast cells are isolated from a patient, it is directed to a nature based product.  While culturing the myoblast cells in medium that comprises a DNA methyltransferase inhibitor would result in reduced methylation in the patient myoblast cells, however, the resultant myoblast cells would have same characteristic (i.e. ability to form myotubes and muscle) as a myoblast obtained from a normal muscle.  A myoblast cell obtained from a normal muscle is considered as a natural occurring product.  The word modified in the preamble is highly general which does not provide any limitation to the structure of the claimed myoblast cells.  As such, the claimed myoblast does not markedly different characteristics from its natural counterpart, a normal myoblast cell isolated from normal muscle.  This judicial exception is not integrated into a practical application because claim 20 does not recite additional limitations with regard to a practical application of the claimed myoblast. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 20 does not include limitations such that the claimed myoblasts would differ markedly from natural occurring myoblast.  
Dependent claims 21, 24, 25, 37, 38, 39, 40, further recites the culture comprises aurora kinase inhibitor, however, there is no evidence indicates the cultured myoblast is markedly different from a normal myoblast as a result from such culturing.  
Dependent claim 23 recites the myoblast cells are cultured from isolated satellite cells of patient, which is also read on a nature based product. 
Dependent claims 34-36 recite specific methyltransferase inhibitor and aurora kinase inhibitor, however, there is no evidence indicates the cultured myoblast is markedly different from a normal myoblast as a result from such culturing.  
Dependent claims 41-46 recite increased expression of genes or reduced methylation in ITGB1 promoter. However, there is no evidence indicates that the cells are markedly different from myoblast cells isolated from normal muscle. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 23-25, 34-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the word “limited ability” renders the claim infinite because it is unclear what this term encompasses. “Limited” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 21, 23-25, 34-46 are rejected for same reason because they depend on claim 20.
Regarding claims 43 and 46, the recitation of “selected from the group consisting of ACTA1…or SIX1” renders the claim indefinite because it is unclear what this group encompasses.  It would be remedial to change “or” to “and.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 21, 23-25, 34-46 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Jacquemin et al (Experimental Cell Research, 2004, Vol. 299, pages 148-158).  
Claim 20 is a product by process claim, which read on modified myoblast cells that have the ability to form myotubes. The method of obtaining said myoblast cells, culturing and treating diseased cells with methyltransferase inhibitor, does not impart any structural difference from the myoblast cells isolated from normal muscle.  Jacquemin et al. disclose a population of satellite cells are isolated from infants, young and old healthy human subjects and cultured (page 149, 2nd col., 2nd paragraph).  Jacquemin et al. disclose said cells has the ability to form myotubes (Figure 2 and legend).  Therefore, the disclosure of Jacquemin anticipates claim 20.
Regarding claim 21, the claim recites the culture further comprises an aurora kinase inhibitor. However, the specification does not teach how the cells in said medium differs from their naturally occurring counterpart, a normal myoblast cell that has the ability to form myotube.  As such, the disclosure of Jacquemin anticipates this claim.
Regarding claim 23, the claim recites the starting cells are obtained from patient with impaired ability to form muscle, however, the claimed cells is the “modified” myoblast cells that can form myotubes. Therefore, the disclosure of Jacquemin anticipates claim 23.
Regarding claims 24, 25 and 37, the claim recites how the cells are cultured. However, the culture process does not impart a structural difference between the healthy myoblast and the claimed myoblast that can form myotubes. Therefore, the disclosure of Jacquemin anticipates claims 24, 25 and 37.
Regarding claim 34-36 and 38-40, the claims recite specific methyltransferase inhibitor and aurora kinase inhibitor. As discussed above, use of said compounds does not change the structure of the claimed myoblast cells to distinguish them from prior art known healthy myoblasts.
Regarding claim 41-46, the claims recite decrease methylation at ITGBD1 promoter, increased expression of ITGBD1, ACTA1…SIX1 when induced for differentiation. However, the recited limitation is signaling pathway during myoblast differentiation, which also occurs in normal myoblast when induced for differentiation.  Therefore, the disclosure of Jacquemin anticipates claims 41-46.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636